Case 2:19-cv-14261-KMM Document 1-2 Entered on FLSD Docket 07/29/2019 Page 1 of 14




                 Composite Exhibit
                      “A”
Case 2:19-cv-14261-KMM Document 1-2 Entered on FLSD Docket 07/29/2019 Page 2 of 14
Case 2:19-cv-14261-KMM Document 1-2 Entered on FLSD Docket 07/29/2019 Page 3 of 14
Case 2:19-cv-14261-KMM Document 1-2 Entered on FLSD Docket 07/29/2019 Page 4 of 14
Case 2:19-cv-14261-KMM Document 1-2 Entered on FLSD Docket 07/29/2019 Page 5 of 14
Case 2:19-cv-14261-KMM Document 1-2 Entered on FLSD Docket 07/29/2019 Page 6 of 14
Case 2:19-cv-14261-KMM Document 1-2 Entered on FLSD Docket 07/29/2019 Page 7 of 14
Case 2:19-cv-14261-KMM Document 1-2 Entered on FLSD Docket 07/29/2019 Page 8 of 14
Case 2:19-cv-14261-KMM Document 1-2 Entered on FLSD Docket 07/29/2019 Page 9 of 14
Case 2:19-cv-14261-KMM Document 1-2 Entered on FLSD Docket 07/29/2019 Page 10 of 14
FilingCase 2:19-cv-14261-KMM
       # 92805473              Document
                   E-Filed 07/18/2019    1-2 Entered
                                      05:39:00 PM on FLSD Docket 07/29/2019 Page 11 of 14


                                                               IN THE CIRCUIT COURT OF THE 19th
                                                                   JUDICIAL CIRCUIT IN AND FOR
                                                                     ST. LUCIE COUNTY, FLORIDA

                                                               CASE NO.: 562019CA001264AXXXHC

        JERRY HALBURTON,

                       Plaintiff,

        vs.

        MGMERK STOCKING INC.
        and LYNETTE B. GREENWHICH,

                    Defendants.
        __________________________________/

                        NOTICE OF ATTORNEY APPEARANCE FOR DEFENDANTS

                NOTICE IS HEREBY GIVEN that Todd W. Shulby, Esq. and Todd W. Shulby, P.A.,

        represents the Defendants, MGMERK STOCKING INC. and LYNETTE B. GREENWHICH, in

        this action.

                Dated this 18th day of July, 2019.

                                                     Respectfully submitted,

                                                     TODD W. SHULBY, P.A.
                                                     Todd W. Shulby, Esq.
                                                     1792 Bell Tower Lane
                                                     Weston, Florida 33326
                                                     Telephone: (954) 530-2236
                                                     Facsimile: (954) 530-6628
                                                     E-mail: tshulby@shulbylaw.com
                                                     Counsel for Defendants

                                                     By:    /s/Todd W. Shulby, Esq.
                                                            Florida Bar No.: 068365
Case 2:19-cv-14261-KMM Document 1-2 Entered on FLSD Docket 07/29/2019 Page 12 of 14



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 19, 2019, I electronically filed the foregoing with the

   Clerk of the Court by using the Florida E-Portal electronic filing system which will send a notice

   of electronic filing to the following: Chad E. Levy, Esq. and David M. Cozad, Esq.

                                                By:    /s/Todd W. Shulby, Esq.
                                                       For Todd W. Shulby, P.A.




                                                   2
FilingCase 2:19-cv-14261-KMM
       # 92805473              Document
                   E-Filed 07/18/2019    1-2 Entered
                                      05:39:00 PM on FLSD Docket 07/29/2019 Page 13 of 14


                                                                IN THE CIRCUIT COURT OF THE 19th
                                                                    JUDICIAL CIRCUIT IN AND FOR
                                                                      ST. LUCIE COUNTY, FLORIDA

                                                                CASE NO.: 562019CA001264AXXXHC

        JERRY HALBURTON,

                       Plaintiff,

        vs.

        MGMERK STOCKING INC.
        and LYNETTE B. GREENWHICH,

                    Defendants.
        ___________________________________/

                     DEFENDANTS’ MOTION FOR ENLARGMENT OF TIME TO FILE
                            RESPONSE TO PLAINTIFF’S COMPLAINT

               Defendants, MGMERK STOCKING INC. and LYNETTE B. GREENWHICH, by and

        through the undersigned counsel, hereby files this Motion for Enlargement of Time to File a

        Response to Plaintiff’s Complaint, and states as follows:

               1.      Defendants retained the undersigned counsel today, July 18, 2019.

               2.      Inasmuch as counsel was just retained today, Defendants’ counsel needs additional

        time to complete the investigation in order to be able to respond to the Complaint. Defendant’s

        counsel has requested information and records pertaining to the claims raised by the Plaintiff in

        this case and expects to have same soon.

               3.      Therefore, Defendants respectfully requests an additional fourteen (14) days to file

        a response to the Complaint.

               4.      Defendants represents that this request is not made in bad faith, for undue delay or

        for any other dilatory purpose.

               WHEREFORE, Defendants respectfully request that this motion for enlargement of time
Case 2:19-cv-14261-KMM Document 1-2 Entered on FLSD Docket 07/29/2019 Page 14 of 14



   be granted.

          Dated this 18th day of July, 2019.

                                                Respectfully submitted,

                                                TODD W. SHULBY, P.A.
                                                Todd W. Shulby, Esq.
                                                1792 Bell Tower Lane
                                                Weston, Florida 33326
                                                Telephone: (954) 530-2236
                                                Facsimile: (954) 530-6628
                                                E-mail: tshulby@shulbylaw.com
                                                Counsel for Defendants

                                                By:    /s/Todd W. Shulby, Esq.
                                                       Florida Bar No.: 068365



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 18, 2019, I electronically filed the foregoing with the

   Clerk of the Court by using the Florida E-Portal electronic filing system which will send a notice

   of electronic filing to the following: Chad E. Levy, Esq. and David M. Cozad, Esq.

                                                By:    /s/Todd W. Shulby, Esq.
                                                       For Todd W. Shulby, P.A.




                                                   2
